Citation Nr: 1736879	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  15-46 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance (SMC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 1948 to July 1952 and in the Army from February 1955 to September 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was remanded by the Board in April 2017 in order to schedule the Veteran for a Board hearing. In a May 2017 statement, through his representative, the Veteran withdrew his request for a Board hearing.

The issues of entitlement to an increased rating for a lumbar spine disability and entitlement to caregiver support compensation have been raised by the record in a November 2015 Form 9 - Appeal to the Board of Veterans' Appeals, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, due to his service-connected disabilities, the Veteran requires care and assistance on a regular basis in order to prepare his own meals, bathe, and manage his medication.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114 , 5107; 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others. In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment. It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 38 C.F.R. § 3.352(a).

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need. "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed. The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice. Id.  

The Veteran is service-connected for residual fracture of the right ankle with fusion, left knee osteoarthritis status post left knee replacement, and arthritis of the lumbar spine. 

It is clear from the evidence that the Veteran does require the regular aid and attendance of another person. An April 2013 examination for housebound status or permanent need for regular aid and attendance completed by the Veteran's physician, Dr. D.H., indicated that the Veteran was not able to prepare his own meals, and required assistance in dressing himself and medication management. Dr. D.H. wrote that the Veteran had problems with non-service-connected hearing loss, but that his service-connected chronic lumbar pain and non-service-connected Parkinson's disease restricted the Veteran's activities. A February 2016 examination for housebound status or permanent need for regular aid and attendance completed by the Veteran's physician, Dr. J.S, indicated that the Veteran was not able to prepare his own meals, required assistance in bathing/tending to other hygiene needs and medication management, required nursing home care, and was unable to manage his own financial affairs. Dr. J.S. wrote that the Veteran had problems with his non-service-connected hearing limitations but that his service-connected chronic lumbar pain, right ankle limitation of motion, and left knee osteoarthritis restricted the Veteran's activities. The evidence shows that the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to SMC for aid and attendance.


ORDER


Entitlement to SMC based on the need for regular aid and attendance of another person is granted.


____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


